UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1553



GARY AMOS MCLAUGHLIN,

                                              Plaintiff - Appellant,

          versus


CHRYSLER CORPORATION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert Earl Maxwell, Senior
District Judge. (CA-98-115-2)


Submitted:   September 24, 2002           Decided:   October 8, 2002


Before WILKINS, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary Amos McLaughlin, Appellant Pro Se. William L. Bands, BELL &
BANDS, P.L.L.C., Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gary McLaughlin appeals the district court’s order granting

summary   judgment    in   favor   of   defendant,   Daimler-Chrysler

Corporation in this action under West Virginia’s lemon law, W. Va.

Code Ann. §§ 46A-6A-1 through 46A-6A-9 (Michie 1999).        We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the district court’s

reasoning that McLaughlin was not a consumer within the scope of W.

Va. Code Ann. § 46A-6A-2, and thus was not protected by the

statute.* See McLaughlin v. Chrysler Corp., No. CA-98-115-2 (N.D.W.

Va. May 3, 2002).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                             AFFIRMED




     *
       Because we find this issue dispositive, we have not
considered, and express no opinion, as to the alternative basis for
the district court’s judgment.


                                   2